283 F.2d 244
George SABA and Lucas Nick Angelus, Appellants,v.UNITED STATES of America, Appellee.
No. 227 Misc.
United States Court of Appeals Fifth Circuit.
October 12, 1960.

J. Edward Worton, Miami, Fla., for appellants.
Edith House, Asst. U. S. Atty., Miami, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying motions of the appellants to suppress and for return of property seized, incident to the arrest of appellants for offenses presently being prosecuted by criminal information. The appellee moves to dismiss the appeal on the ground that the judgment of the district court was interlocutory and not appealable. We agree. See Zacarias v. United States, 5 Cir., 1958, 261 F.2d 416, certiorari denied 359 U.S. 935, 79 S. Ct. 650, 3 L. Ed. 2d 637; Peterson v. United States, 1958, 5 Cir., 260 F.2d 265.

The appeal is therefore

2
Dismissed.